08-12667-mew         Doc 190        Filed 06/10/20 Entered 06/10/20 22:46:10            Main Document
                                                Pg 1 of 4


WAYNE GREENWALD, P.C.
Attorneys for Judgment Creditor-Plaintiff
Summa Capital Corp.
475 Park Avenue South - 26th Floor
New York, NY 10016
212-983-1922
By: Wayne M. Greenwald

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:                                                        Case No. 08-12667 (MEW)

                 BOAZ BAGBAG,                                 Chapter 7

                                              Debtor.
----------------------------------------------------------X
SUMMA CAPITAL CORP.,

                          Plaintiff,                                Adv. No.
-against-

BOAZ BAGBAG,

                           Defendant.
---------------------------------------------------------X

                                                 COMPLAINT

        Summa Capital Corp., the Plaintiff and judgment creditor of the Debtor-Defendant

(“Summa”), by its attorneys represents:



                                BACKGROUND AND JURISDICTION

1.      On July 10, 2008, the Debtor-Defendant commenced this case by filing a voluntary

        petition for relief under Chapter 7 of the Bankruptcy Code (the “Case”).

2.      Richard McCord was appointed chapter 7 trustee in this Case.

3.      This Case closed on February 4, 2013.

                                                       -1-
08-12667-mew    Doc 190      Filed 06/10/20 Entered 06/10/20 22:46:10           Main Document
                                         Pg 2 of 4


4.    The Debtor reopened this Case on June 6, 2018.

5.    This Court has jurisdiction over this Action, pursuant to 28 U.S.C. §§ 1334 and 157.

6.    This district is the appropriate venue for this Action, pursuant to 28 U.S.C. §§ 1408 and

      1409.

7.    Upon information and belief, this Action is a “core proceeding.”

8.    Upon information and belief, this Action concerns a “public right.”

9.    Summa consents to this Court entering a “final judgment” determining this Action.



                               FIRST CLAIM FOR RELIEF
                             C.P.L.R § 5014 Renewal Judgment

10.   Summa repeats the statements contained in paragraphs numbered “1" through “9" of this

      Complaint with the same force and effect as if stated fully here.


The Plaintiff’s Judgment

11.   On June 10, 2010, this Court entered a Judgment in Summa’s favor and against the

      Defendant for the sum of $1,212,062.40 (the “Judgment”).

12.   A copy of the Judgment is annexed hereto and incorporated herein as Exhibit “A.”

13.   There remains $1,146,000. due and owing to Summa from the Defendant on account of

      the principal amount of the Judgment (the “Balance”).

14.   No portion of the Balance has been paid.



Nature of Proceeding and Relief Requested.

15.   The Judgment was thereafter registered in the United States District Court for the


                                              -2-
08-12667-mew      Doc 190      Filed 06/10/20 Entered 06/10/20 22:46:10           Main Document
                                           Pg 3 of 4


       Southern District of New York.

16.    A transcript of the Judgment was filed with the Clerk for New York County.

17.    A transcript of the Judgment was filed with the Clerk for Queens County.

18.    Summa remains the owner and holder of the Judgment.

19.    Summa was able to collect partial payment of the Judgment amount by liquidating and

       realizing on collateral which the Debtor-Defendant’s wholly owned entity granted to

       Summa.

20.    Those collection efforts resulted in the Balance of $1,146,000.

21.    The Judgment has not been fully satisfied.

22.    It continues to accrue interest.

23.    By reason of the foregoing Summa is entitled to a renewal judgment, pursuant to C.P.L.R.

       § 5014, made applicable herein by Fed.R.Civ.P. 69 and Fed.R.Bankr.P. 7069.

WHEREFORE, Summa asks this Court to grant judgment in its favor and against the Defendant

as follows:

       a.)     pursuant to N.Y.C.P.L.R. 5014, made applicable herein by Fed.R.Civ.P. 69 and

               Fed.R.Bankr.P. 7069, renewing Summa’s Judgment and Judgment liens against

               the Defendant, Boaz Bagbag, based on the Judgment for an additional 10 years

               and renewal of its Judgment for an additional 20 years, against Defendant, Boaz

               Bagbag in the minimum amount of $1,146,000 with accrued with interest thereon

               from the date Summa obtained the Judgment;

       b.)     Summa’s costs and disbursements of this action; and




                                              -3-
08-12667-mew    Doc 190     Filed 06/10/20 Entered 06/10/20 22:46:10           Main Document
                                        Pg 4 of 4


      c.)    such other and further relief as this Court deems proper.

Dated: New York, NY
       June 10, 2020

                                           WAYNE GREENWALD, P.C.
                                           Attorneys for Plaintiff -Judgment Creditor,
                                           Summa Capital Corp.
                                           475 Park Avenue South - 26th Floor
                                           New York, NY 10016
                                           212-983-1922


                                           By: /S/ Wayne M. Greenwald, Pres
                                                    Wayne M. Greenwald




                                             -4-
